Citation Nr: 1114673	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  10-09 770	)	DATE
	)
	)


THE ISSUES

 1.  Whether an August 6, 1982, decision of the Board of Veterans' Appeals (Board) that denied service connection for ankylosing spondylitis of the hips should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2.  Whether a March 28, 1983, decision of the Board that restored a 10 percent evaluation for chronic lumbosacral strain with traumatic arthritis of the low spine (low spine disability) but denied more than 10 percent for low spine disability, should be revised or reversed on the grounds of CUE. 

(The Veteran's claim of entitlement to an effective date earlier than May 17, 2001, for the assignment of a total disability rating for ankylosing spondylitis is the subject of a separate decision of the Board).


REPRESENTATION

Moving party represented by:  Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.  

This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in an August 6, 1982, Board decision that denied service connection for ankylosing spondylitis of the hips and in a March 28, 1983, Board decision that restored a 10 percent evaluation for a low spine disability but denied more than 10 percent for low spine disability.

In October 2009, the Veteran presented testimony before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  In an August 6, 1982, decision, the Board denied the Veteran's claim of service connection for ankylosing spondylitis of the hips.

2.  The correct facts, as they were known at the time of the August 6, 1982, decision were before the Board, and the statutory or regulatory provisions extant at the time, were correctly applied.

3.  In a March 28, 1983, decision, the Board restored a 10 percent evaluation for a low spine disability but denied more than 10 percent for low spine disability.

4.  The correct facts, as they were known at the time of the March 28, 1983, decision were before the Board, and the statutory or regulatory provisions extant at the time, were correctly applied.


CONCLUSIONS OF LAW

1.  The August 6, 1982, Board decision denied the Veteran's claim of service connection for ankylosing spondylitis of the hips was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2010).

2.  The March 28, 1983, Board decision that restored a 10 percent evaluation for a low spine disability but denied more than 10 percent for low spine disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In the August 6, 1982 decision, the Board denied the Veteran's claim of service connection for ankylosing spondylitis of the hips and in the March 28, 1983 decision, the Board restored a 10 percent evaluation for a low spine disability but denied more than 10 percent for low spine disability.  

In a January 2003 rating decision, the RO granted service connection for progressive ankylosing spondylitis and assigned a 100 percent evaluation, effective May 17, 2001.

The Veteran essentially alleges CUE in the Board's August 6, 1982, and March 28, 1983, decisions on the basis that the evidence shows that he had ankylosing spondylitis as early as the 1970's and that it was exacerbated by his service-connected low spine disability.   In support of his assertions, he notes that the evidence shows that his disability has been static since 1970 and he had a disability within a year of service discharge.  While the Veteran's representative indicated in its May 2009 informal hearing presentation that the Veteran sought a 100 percent disability evaluation effective from a 1970 rating decision granting service connection for a low spine disability, he clarified at the October 2009 hearing that the Veteran was seeking service connection for ankylosing spondylitis as of the 1970 decision and appropriate evaluations throughout that time.  The Veteran contends that the spondylitis disability was an exacerbation of the service-connected low spine disability. 

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).


To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  

As the Board noted in the August 6, 1982, decision, ankylosing spondylitis was not present in service or at separation from service and the first diagnosis of such was not until many years after active service and could not be etiologically related to service.  Additionally, as the Board noted in the March 28, 1983, decision, the evidence included a March 1978 radiographic report showing mild spur formation at the lumbosacral level with some component of intervertebral disc space narrowing. The Board also noted that the most recent VA examination in October 1982 revealed no residuals of chronic lumbosacral strain with secondary traumatic arthritis other than slight limitation of backward extension.  

At the time of the August 6, 1982, and March 28, 1983, Board decisions, the laws and regulations governing claims of service connection and increased ratings were essentially the same as now.  In the August 1982 decision, the Board stated the law and regulations provided that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by war-time service.  38 U.S.C. § 3.10 (1982).  The Board also indicated that if ankylosing spondylitis became manifest to a degree of ten percent within a year of termination of service, it shall be presumed to have been incurred in service.  38 U.S.C. §§  312, 313 (1982); 38 C.F.R. § 3.307 (1982).  

In the March 1983 decision, the Board noted that a noncompensable rating was applicable for lumbosacral strain where there was only slight subjective symptoms, a ten percent rating for lumbosacral strain where there was characteristic pain on motion.  38 C.F.R.  Part 4, Code 5295 (1982).  The Board further stated that arthritis was rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of ten percent is for application for each such major joint or groups of minor joints affected by limitation of motion.  38 C.F.R. Part 4, Code 5010 (1982). 

In the August 6, 1982, decision, the Board denied service connection for ankylosing spondylitis determining that it was not present in service or at separation from service, the first diagnosis of such was not until many years after active service, and it may not be etiologically related to service.  In denying service connection, the Board apparently relied on the medical judgment provided by the medical member of the panel deciding the appeal.  See infra Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995). 

In the March 28, 1983, decision, the Board increased the Veteran's disability evaluation for a low spine disability to 10 percent disabling finding that the criteria for a 10 percent rating had been met.  In granting the 10 percent rating but not higher, the Board again apparently relied on the medical judgment provided by the medical member of the panel deciding the appeal.  See infra Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995). 

The Board notes that at the time of the August 1982 and March 1983 decisions, the Board was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  A Medical member of the Board participated in the August 6, 1982, and March 28, 1983, decisions and was a signatory to each of those determinations. The signatures signified the medical members' agreement with the conclusions reached in each decision.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment).  As both the August 6, 1982, and March 28, 1983, decisions were ascribed to by a medical member of the panel, it cannot be said that all the evidence of record supported the moving party's position. The opinion that the evidence was insufficient to establish service connection for  ankylosing spondylitis in August 1982, and the opinion that the evidence was insufficient to establish a rating in excess of 10 percent for a low spine disability in March 1983 were supported by the respective medical member of the panel and the Board was entitled to rely on the medical judgments of the medical members in deciding the appeal.

In light of the foregoing, the Board finds that the Veteran has not established that the correct facts, as they were known at the time, were not before the Board on either August 6, 1982, and/or March 28, 1983, and has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claims would have been manifestly different.  Accordingly, the Board concludes that there was no CUE in the August 6, 1982, Board decision denying entitlement to service connection for ankylosing spondylitis, or in the March 28, 1983, Board decision restoring a 10 percent evaluation for a low spine disability but denying more than 10 percent for low spine disability.  


(CONTINUED NEXT PAGE)







ORDER

The Veteran's motion to revise or reverse the August 6, 1982, Board decision that denied service connection for ankylosing spondylitis, is denied.

The Veteran's motion to revise or reverse the March 28, 1983, Board decision that restored a 10 percent evaluation for low spine disability but denied more than 10 percent for low spine disability, is denied. 





                       ____________________________________________
	MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



